Exhibit 10.6

 

EXECUTION VERSION

 

Subscription Agreement

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
12th day of October , 2020, by and between Churchill Capital Corp II, a Delaware
corporation (the “Issuer”) and Albert UK Holdings 1 Limited, a private limited
company incorporated in England and Wales (“Subscriber” or “you”). Defined terms
used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Merger Agreement (as defined below).

 

WHEREAS, the Issuer, Merger Sub, Albert DE Holdings Inc., a Delaware corporation
(“Magnet”) and the other parties named therein will, simultaneously with the
execution of this Subscription Agreement, enter into that certain Agreement and
Plan of Merger, dated as of the date hereof (as amended, modified, supplemented
or waived from time to time in accordance with its terms, the “Merger
Agreement”), pursuant to which, inter alia, a direct, wholly owned subsidiary of
the Issuer will be merged with and into Magnet, with Magnet surviving as a
wholly owned subsidiary of the Issuer (the “Merger”), on the terms and subject
to the conditions set forth therein (the Merger, together with the other
transactions contemplated by the Merger Agreement, the “Transactions”);

 

WHEREAS, in connection with the Transactions, Subscriber desires to subscribe
for and purchase from the Issuer 5,000,000 shares (the “Subscribed Shares”) of
the Issuer’s Class A common stock, par value $0.0001 per share (the “Class A
common stock”) for the purchase price of $10.00 per share or an aggregate of
$50,000,000 (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Shares in consideration of the payment of the Purchase Price
therefor by or on behalf of Subscriber to the Issuer, all on the terms and
conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.           Subscription; Closing Notice. Subject to the terms and conditions
hereof, at the Closing (as defined below), Subscriber hereby agrees to subscribe
for and purchase, and the Issuer hereby agrees to issue and sell to Subscriber,
upon payment of the Purchase Price, the Subscribed Shares

 

2.           Representations, Warranties and Agreements.

 

2.1            Subscriber’s Representations, Warranties and Agreements. To
induce the Issuer to issue the Subscribed Shares to Subscriber, Subscriber
hereby represents and warrants to the Issuer and acknowledges and agrees with
the Issuer as follows:

 

2.1.1            If Subscriber is not an individual, Subscriber has been duly
formed or incorporated and is validly existing in good standing under the laws
of its jurisdiction of incorporation or formation, with power and authority to
enter into, deliver and perform its obligations under this Subscription
Agreement. If Subscriber is an individual, Subscriber has the authority to enter
into, deliver and perform its obligations under this Subscription Agreement.

 



 

 

 

2.1.2            If Subscriber is not an individual, this Subscription Agreement
has been duly authorized, validly executed and delivered by Subscriber. If
Subscriber is an individual, the signature on this Subscription Agreement is
genuine, and Subscriber has legal competence and capacity to execute the same.
Assuming that this Subscription Agreement constitutes the valid and binding
agreement of the Issuer, this Subscription Agreement is the valid and binding
obligation of the Subscriber, is enforceable against Subscriber in accordance
with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 

2.1.3            The execution, delivery and performance by Subscriber of this
Subscription Agreement and the consummation of the transactions contemplated
herein do not and will not (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Subscriber or any of its subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which Subscriber or any of its subsidiaries
is a party or by which Subscriber or any of its subsidiaries is bound or to
which any of the property or assets of Subscriber or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the legal authority of Subscriber to enter into and timely perform its
obligations under this Subscription Agreement (a “Subscriber Material Adverse
Effect”), (ii) if Subscriber is not an individual, result in any violation of
the provisions of the organizational documents of Subscriber or any of its
subsidiaries or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Subscriber Material Adverse Effect.

 

2.1.4            Subscriber (i) is a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act) or an “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule I, (ii) is acquiring the Subscribed Shares
only for its own account and not for the account of others or if Subscriber is
subscribing for the Subscribed Shares as a fiduciary or agent for one or more
investor accounts, each owner of such account is an accredited investor, and
Subscriber has full investment discretion with respect to each such account, and
the full power and authority to make the acknowledgements, representations,
warranties and agreements herein on behalf of each owner of each such account
and (iii) is not acquiring the Subscribed Shares with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the Securities
Act (and shall provide the requested information on Schedule I following the
signature page hereto). Subscriber is not an entity formed for the specific
purpose of acquiring the Subscribed Shares.

 

2.1.5            Subscriber understands that the Subscribed Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Subscribed Shares have not been registered under
the Securities Act. Subscriber understands that the Subscribed Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur solely outside the United States within the meaning of
Regulation S under the Securities Act or (iii) pursuant to another applicable
exemption from the registration requirements of the Securities Act, and in each
of cases (i) and (iii), in accordance with any applicable securities laws of the
states and other jurisdictions of the United States, and that any certificates
representing the Subscribed Shares shall contain a legend to such effect.
Subscriber acknowledges that the Subscribed Shares will not be eligible for
resale pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Subscribed Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Subscribed Shares and may be required to bear the
financial risk of an investment in the Subscribed Shares for an indefinite
period of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Subscribed Shares.

 



Page 2 of 28

 

 

2.1.6            Subscriber understands and agrees that Subscriber is purchasing
the Subscribed Shares directly from the Issuer. Subscriber further acknowledges
that there have been no representations, warranties, covenants or agreements
made to Subscriber by the Issuer, Magnet, Merger Sub or any of their respective
officers or directors, expressly or by implication, other than those
representations, warranties, covenants and agreements expressly set forth in
this Subscription Agreement.

 

2.1.7            Subscriber represents and warrants that its acquisition and
holding of the Subscribed Shares will not constitute or result in a non-exempt
prohibited transaction under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”), or any applicable similar law.

 

2.1.8            In making its decision to purchase the Subscribed Shares,
Subscriber represents that it has relied solely upon independent investigation
made by Subscriber. Without limiting the generality of the foregoing, Subscriber
has not relied on any statements or other information provided by anyone other
than the Issuer and its representatives concerning the Issuer or the Subscribed
Shares or the offer and sale of the Subscribed Shares. Subscriber acknowledges
and agrees that Subscriber has received such information as Subscriber deems
necessary in order to make an investment decision with respect to the Subscribed
Shares, including with respect to the Issuer, Magnet and the Transactions.
Subscriber represents and agrees that Subscriber and Subscriber’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as Subscriber and such Subscriber’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Subscribed Shares.

 



Page 3 of 28

 

 

2.1.9            Subscriber became aware of this offering of the Subscribed
Shares solely by means of direct contact between Subscriber and the Issuer or
its representative. Subscriber has a pre-existing substantive relationship (as
interpreted in guidance from the Commission under the Securities Act) with the
Issuer or its representative, and the Subscribed Shares were offered to
Subscriber solely by direct contact between Subscriber and the Issuer or its
representative. Subscriber did not become aware of this offering of the
Subscribed Shares, nor were the Subscribed Shares offered to Subscriber, by any
other means. Subscriber acknowledges that the Issuer represents and warrants
that the Subscribed Shares (i) were not offered by any form of general
solicitation or general advertising, including methods described in section
502(c) of Regulation D under the Securities Act and (ii) are not being offered
in a manner involving a public offering under, or in a distribution in violation
of, the Securities Act, or any state securities laws.

 

2.1.10          Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Subscribed
Shares. Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Subscribed Shares, and Subscriber has sought such accounting, legal and tax
advice as Subscriber has considered necessary to make an informed investment
decision.

 

2.1.11          Alone, or together with any professional advisor(s), Subscriber
represents and acknowledges that Subscriber has adequately analyzed and fully
considered the risks of an investment in the Subscribed Shares and determined
that the Subscribed Shares are a suitable investment for Subscriber and that
Subscriber is able at this time and in the foreseeable future to bear the
economic risk of a total loss of Subscriber’s investment in the Issuer.
Subscriber acknowledges specifically that a possibility of total loss exists.

 

2.1.12          Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Subscribed
Shares or made any findings or determination as to the fairness of an investment
in the Subscribed Shares.

 

2.1.13          Subscriber represents and warrants that Subscriber is not (i) a
person or entity named on the List of Specially Designated Nationals and Blocked
Persons administered by the U.S. Treasury Department’s Office of Foreign Assets
Control (“OFAC”) or in any Executive Order issued by the President of the United
States and administered by OFAC (“OFAC List”), or a person or entity prohibited
by any OFAC sanctions program, (ii) a Designated National as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (iii) a non-U.S. shell
bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited Investor”). Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under applicable
law. Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List.
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by Subscriber and used to purchase the Subscribed Shares were legally
derived.

 



Page 4 of 28

 

 

2.1.14          If Subscriber is an employee benefit plan that is subject to
Title I of ERISA, a plan, an individual retirement account or other arrangement
that is subject to section 4975 of the Code or an employee benefit plan that is
a governmental plan (as defined in section 3(32) of ERISA), a church plan (as
defined in section 3(33) of ERISA), a non-U.S. plan (as described in section
4(b)(4) of ERISA) or other plan that is not subject to the foregoing but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code
(collectively, “Similar Laws”), or an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
(each, a “Plan”) subject to the fiduciary or prohibited transaction provisions
of ERISA or section 4975 of the Code, Subscriber represents and warrants that
neither Issuer, nor any of its respective affiliates (the “Transaction Parties”)
has acted as the Plan’s fiduciary, or has been relied on for advice, with
respect to its decision to acquire and hold the Subscribed Shares, and none of
the Transaction Parties shall at any time be relied upon as the Plan’s fiduciary
with respect to any decision to acquire, continue to hold or transfer the
Subscribed Shares.

 

2.1.15          Except as expressly disclosed in a Schedule 13D or Schedule 13G
(or amendments thereto) filed by such Subscriber with the Commission with
respect to the beneficial ownership of the Issuer’s common stock, Subscriber is
not currently (and at all times through Closing will refrain from being or
becoming) a member of a “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of equity securities of the Issuer
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act).

 

2.1.16          Subscriber will not acquire a substantial interest (as defined
in 31 C.F.R. Part 800.244) in the Issuer as a result of the purchase and sale of
Subscribed Shares hereunder such that a declaration to the Committee on Foreign
Investment in the United States would be mandatory under 31 C.F.R. Part 800.401,
and Subscriber will not have control (as defined in 31 C.F.R. Part 800.208) over
the Issuer from and after the Closing as a result of the purchase and sale of
Subscribed Shares hereunder.

 

2.1.17          Unless this Agreement is terminated prior to the Closing Date in
accordance with its terms, on the Closing Date Subscriber will have sufficient
immediately available funds to pay the Purchase Price pursuant to Section 3.1
and will have total liquid assets and net assets in excess of the Purchase
Price.

 



Page 5 of 28

 

 

2.1.18          No broker, finder or other financial consultant has acted on
behalf of Subscriber in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on the
Issuer.

 

2.2            Issuer’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Subscribed Shares, the Issuer hereby represents and
warrants to Subscriber and agrees with Subscriber as follows:

 

2.2.1            The Issuer has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the Delaware General
Corporation Law (“DGCL”), with corporate power and authority to own, lease and
operate its properties and conduct its business as presently conducted and to
enter into, deliver and perform its obligations under this Subscription
Agreement.

 

2.2.2            The Subscribed Shares have been duly authorized and, when
issued and delivered to Subscriber against full payment for the Subscribed
Shares in accordance with the terms of this Subscription Agreement and
registered with the Issuer’s transfer agent, the Subscribed Shares will be
validly issued, fully paid and non-assessable and will not have been issued in
violation of or subject to any preemptive or similar rights created under the
Issuer’s amended and restated certificate of incorporation or under the DGCL.

 

2.2.3            This Subscription Agreement has been duly authorized, validly
executed and delivered by the Issuer and, assuming that this Subscription
Agreement constitutes the valid and binding obligation of the Subscriber, is the
valid and binding obligation of the Issuer, is enforceable against the Issuer in
accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally and
(ii) principles of equity, whether considered at law or equity.

 

2.2.4            The Issuer is classified as a Subchapter C corporation for U.S.
federal income tax purposes.

 

2.2.5            The execution, delivery and performance of this Subscription
Agreement (including compliance by the Issuer with all of the provisions
hereof), issuance and sale of the Subscribed Shares and the consummation of the
certain other transactions contemplated herein will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Issuer or any of
its subsidiaries pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer or any of its subsidiaries is a party or by which the Issuer or any
of its subsidiaries is bound or to which any of the property or assets of the
Issuer or any of its subsidiaries is subject, which would reasonably be expected
to have a material adverse effect on the legal authority of the Issuer to enter
into and timely perform its obligations under this Subscription Agreement (a
“Issuer Material Adverse Effect”), (ii) result in any violation of the
provisions of the organizational documents of the Issuer or any of its
subsidiaries or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Issuer or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have an
Issuer Material Adverse Effect.

 



Page 6 of 28

 

 

2.2.6            Neither the Issuer, nor any person acting on its behalf has,
directly or indirectly, made any offers or sales of any Issuer security or
solicited any offers to buy any security under circumstances that would
adversely affect reliance by the Issuer on Section 4(a)(2) of the Securities Act
for the exemption from registration for the transactions contemplated hereby or
would require registration of the issuance of the Subscribed Shares under the
Securities Act.

 

2.2.7            Neither the Issuer nor any person acting on its behalf has
conducted any general solicitation or general advertising, including methods
described in section 502(c) of Regulation D under the Securities Act, in
connection with the offer or sale of any of the Subscribed Shares and neither
the Issuer nor any person acting on its behalf offered any of the Subscribed
Shares in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act or any state securities laws.

 

2.2.8            As of the date of this Subscription Agreement, the authorized
capital shares of the Issuer consists of (a) 200,000,000 shares of Class A
common stock, (b) 20,000,000 shares of Class B common stock, par value $0.0001
per share (“Existing Class B Shares”); and (c) 1,000,000 shares of preferred
stock, par value $0.0001 per share (“Existing Preferred Shares”). As of the date
hereof: (i) no Preferred Shares are issued and outstanding;
(ii) 69,000,000 Existing Class A Shares are issued and outstanding;
(iii) 17,250,000 Existing Class B Shares are issued and outstanding;
(iv) 15,800,000 warrants to purchase 15,800,000 Existing Class A Shares (the
“Private Placement Warrants”) are outstanding; and (v) 23,000,000 warrants to
purchase 23,000,000 Existing Class A Shares (the “Public Warrants”) are
outstanding. All (i) issued and outstanding Existing Class A Shares and Existing
Class B Shares have been duly authorized and validly issued, are fully paid and
are non-assessable and are not subject to preemptive rights and (ii) outstanding
Private Placement Warrants and Public Warrants have been duly authorized and
validly issued, are fully paid and are not subject to preemptive rights. Except
as set forth above and pursuant to or as contemplated by the Merger Agreement
and the definitive agreement relating to the Initial Business Combination (as
defined in the Merger Agreement), As of the date hereof, there are no
outstanding options, warrants or other rights to subscribe for, purchase or
acquire from the Issuer any shares of Class A common stock or Class B common
stock, or any other equity interests in the Issuer, or securities convertible
into or exchangeable or exercisable for such equity interests. As of the date
hereof, other than Merger Sub, the Issuer has no subsidiaries and does not own,
directly or indirectly, interests or investments (whether equity or debt) in any
person, whether incorporated or unincorporated. There are no stockholder
agreements, voting trusts or other agreements or understandings to which the
Issuer is a party or by which it is bound relating to the voting of any
securities of the Issuer, other than (A) as set forth in the SEC Documents and
(B) as contemplated by the Merger Agreement and the definitive agreement
relating to the Initial Business Combination (as defined in the Merger
Agreement).

 



Page 7 of 28

 

 

2.2.9            Assuming the accuracy of Subscriber’s representations and
warranties set forth in Section 2.1 of this Subscription Agreement, (x) no
registration under the Securities Act is required for the offer and sale of the
Subscribed Shares by the Issuer to Subscriber and (y) no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local Governmental Authority
is required on the part of the Issuer in connection with the consummation of the
transactions contemplated by this Subscription Agreement, except for filings
pursuant to Regulation D of the Securities Act and applicable state securities
laws.

 

2.2.10          The Issuer has made available to Subscriber (including via the
Securities and Exchange Commission’s (the “Commission”) EDGAR system) a true,
correct and complete copy of each form, report, statement, schedule, prospectus,
proxy, registration statement and other documents filed by the Issuer with the
Commission prior to the date of this Subscription Agreement (the “SEC
Documents”). None of the SEC Documents filed under the Exchange Act, contained,
when filed or, if amended prior to the date of this Subscription Agreement, as
of the date of such amendment with respect to those disclosures that are
amended, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, that the Issuer makes no such representation or warranty with respect
to the proxy statement to be filed by the Issuer with respect to the Initial
Business Combination or any other information relating to Magnet, the target of
the Initial Business Combination or any of their respective affiliates included
in any SEC Document or filed as an exhibit thereto. The Issuer has timely filed
each report, statement, schedule, prospectus, and registration statement that
the Issuer was required to file with the Commission since its inception and
through the date hereof. As of the date hereof, there are no material
outstanding or unresolved comments in comment letters from the Commission staff
with respect to any of the SEC Documents.

 

2.2.11          As of the date hereof, there are no pending or, to the knowledge
of the Issuer, threatened, Actions, which, if determined adversely, would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Issuer to enter into and perform its
obligations under this Subscription Agreement. As of the date hereof, there is
no unsatisfied judgment or any open injunction binding upon the Issuer which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Issuer to enter into and perform
its obligations under this Subscription Agreement.

 



Page 8 of 28

 

 

2.2.12          No broker, finder or other financial consultant has acted on
behalf of Issuer in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on the
Subscriber. The Issuer agrees to indemnify and hold harmless Subscriber from any
claim or demand for commission or other compensation by any broker, finder,
financial consultant or similar agent claiming to have been employed by or on
behalf of Issuer and to bear the cost of legal expenses incurred by Subscriber
in defending against any such claim.

 

2.2.13          The execution, delivery and performance of its obligations
hereunder by Subscriber are, or are based on, commercial acts for purposes of
applicable law.

 

2.2.14          The Class A common stock of the Issuer is registered pursuant to
Section 12(b) of the Exchange Act, and listed for trading on the NYSE. There is
no suit, action, proceeding or investigation pending or, to the knowledge of the
Issuer, threatened against the Issuer by the NYSE or the Commission with respect
to any intention by such entity to deregister the Class A common stock or
prohibit or terminate the listing of the Class A common stock on the NYSE. The
Issuer has taken no action that is designed to terminate the registration of the
Class A common stock under the Exchange Act.

 

3.           Settlement Date and Delivery.

 

3.1            Closing. The closing of the Subscription contemplated hereby (the
“Closing”) shall occur on the date of, and immediately prior to, the
consummation of the Merger (such date, the “Closing Date”). At least five
(5) Business Days prior to the date that the Issuer reasonably expects all
conditions to the closing of the Merger to be satisfied (the “Expected Closing
Date”), the Issuer shall deliver written notice to Subscriber (the “Closing
Notice”) specifying the (i) Expected Closing Date and (ii) the wire instructions
for delivery of Purchase Price to the Issuer. Subscriber shall deliver to the
Issuer, on or prior to 10:00 a.m. (Eastern Time) on the Closing Date the
Purchase Price, by wire transfer of United States dollars in immediately
available funds to the account specified by the Issuer in the Closing Notice
against (and concurrently with) delivery by the Issuer to Subscriber of (a) the
Subscribed Shares in book-entry form, free and clear of any liens or other
restrictions (other than those arising under this Subscription Agreement or
state or federal securities Laws), in the name of Subscriber (or its nominee in
accordance with its delivery instructions) or to a custodian designated by
Subscriber, as applicable, and (b) written notice from the Issuer or its
transfer agent evidencing the issuance to Subscriber of the Subscribed Shares,
on and as of the Closing Date. If the Study Transactions are not consummated
within one (1) Business Day after Subscriber has delivered the Purchase Price to
the Issuer, the Issuer shall promptly (but in no event later than one
(1) Business Day thereafter) return the Purchase Price to Subscriber by wire
transfer of United States dollars in immediately available funds to an account
specified by Subscriber in writing. For purposes of this Subscription Agreement,
“Business Day” means any day that, in Luxembourg City, Luxembourg, New York, New
York, or London, United Kingdom is neither a legal holiday nor a day on which
banking institutions are generally authorized or required by law or regulation
to close.

 



Page 9 of 28

 

 

3.2            Conditions to Subscription Closing of the Issuer.

 

The Issuer’s obligations to sell and issue the Subscription Shares at the
Subscription Closing are subject to the fulfillment or (to the extent permitted
by applicable law) written waiver by Issuer, on or prior to the Subscription
Closing Date, of each of the following conditions:

 

3.2.1            Representations and Warranties Correct. The representations and
warranties made by Subscriber in Section 2.1 hereof shall be true and correct in
all material respects when made (other than representations and warranties that
are qualified as to materiality or Subscriber Material Adverse Effect, which
representations and warranties shall be true and correct in all respects), and
shall be true and correct in all material respects on and as of the Closing Date
(unless they specifically speak as of another date in which case they shall be
true and correct in all material respects as of such date) (other than
representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect, which representations and warranties shall
be true in all respects) with the same force and effect as if they had been made
on and as of said date, but in each case without giving effect to consummation
of the Transactions.

 

3.2.2            Compliance with Covenants. Subscriber shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by Subscriber at or prior to the Closing.

 

3.2.3            Occurrence of Merger Closing. All conditions precedent to the
Issuer’s obligations to consummate, or cause to be consummated, the closing of
the Merger shall have been satisfied or waived by the party entitled to the
benefit thereof under the Merger Agreement (other than those conditions that may
only be satisfied at the closing of the Merger, but subject to satisfaction or
waiver by such party of such conditions as of the closing of the Merger) and the
closing of the Merger will occur immediately following the Closing.

 

3.2.4            Legality. There shall not be in force any order, judgment,
injunction, decree, writ, stipulation, determination or award, in each case,
entered by or with any Governmental Authority, statute, rule or regulation
enjoining or prohibiting the consummation of the Subscription.

 

3.3            Conditions to Subscription Closing of Subscriber.

 

Subscriber’s obligation to purchase the Subscription Shares at the Subscription
Closing is subject to the fulfillment or (to the extent permitted by applicable
law) written waiver by Subscriber, on or prior to the Closing Date, of each of
the following conditions:

 

3.3.1            Representations and Warranties Correct. The representations and
warranties made by the Issuer in Section 2.2 hereof shall be true and correct in
all material respects when made (other than representations and warranties that
are qualified as to materiality or Issuer Material Adverse Effect, which
representations and warranties shall be true and correct in all respects), and
shall be true and correct in all material respects on and as of the Closing Date
(unless they specifically speak as of another date in which case they shall be
true and correct in all material respects as of such date) (other than
representations and warranties that are qualified as to materiality or Issuer
Material Adverse Effect, which representations and warranties shall be true and
correct in all respects) with the same force and effect as if they had been made
on and as of said date, but in each case without giving effect to consummation
of the Transactions; provided, that in the event this condition would otherwise
fail to be satisfied as a result of a breach of one or more of the
representations and warranties of the Issuer contained in this Subscription
Agreement and the facts underlying such breach would also cause a condition to
Magnet’s obligations under the Merger Agreement to fail to be satisfied, this
condition shall nevertheless be deemed satisfied in the event Magnet waives such
condition with respect to such breach under the Merger Agreement.

 



Page 10 of 28

 

 

3.3.2            Compliance with Covenants. The Issuer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by the Issuer at or prior to the Closing, except
where the failure of such performance or compliance would not or would not
reasonably be expected to prevent, materially delay, or materially impair the
ability of the Issuer to consummate the Closing.

 

3.3.3            Occurrence of Merger Closing. (i) All conditions precedent to
the Company’s (as defined in the Merger Agreement) obligations to consummate, or
cause to be consummated, the closing of the Merger shall have been satisfied or
waived by the party entitled to the benefit thereof under the Merger Agreement
(other than those conditions that may only be satisfied at the closing of the
Merger, but subject to satisfaction or waiver by such party of such conditions
as of the closing of the Merger), (ii) no amendment or modification of the
consideration provided under the transaction agreement in respect of the Initial
Business Combination (as defined in the Merger Agreement) shall have occurred
that would reasonably be expected to materially and adversely affect the
economic benefits that the Subscriber would reasonably expect to receive under
this Agreement without having received Subscriber’s prior written consent (not
to be unreasonably withheld, conditioned or delayed) and (iii) the closing of
the Merger will occur immediately following the Closing.

 

3.3.4            Legality. There shall not be in force any order, judgment,
injunction, decree, writ, stipulation, determination or award, in each case,
entered by or with any governmental authority, statute, rule or regulation
enjoining or prohibiting the transactions contemplated by this Subscription
Agreement.

 



Page 11 of 28

 

 

4.           [RESERVED]

 

5.           Lock-Up. During the period commencing on the Closing Date and
continuing to and including the date that is 180 days following the Closing Date
(the “Lock-Up Period”), Subscriber shall not, directly or indirectly, offer,
sell, contract to sell, pledge, grant any option to purchase, make any short
sale or otherwise dispose of any shares, or any options or warrants to purchase
any of Issuer’s common stock, or any securities convertible into, exchangeable
for or that represent the right to receive Issuer’s common stock, or any
interest in any of the foregoing, whether now owned or hereinafter acquired,
whether owned directly by Subscriber (including holding as a custodian) or with
respect to which Subscriber has beneficial ownership within the rules and
regulations of the Commission (collectively, the “covered shares”).  The
foregoing restriction is expressly agreed to preclude Subscriber from engaging
in any hedging or other transaction which is designed to or which reasonably
could be expected to lead to or result in a sale or disposition of the covered
shares even if such covered shares would be disposed of by someone other than
Subscriber.  Such prohibited hedging or other transactions would include,
without limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the covered shares or with respect to any security that includes, relates to, or
derives any significant part of its value from such covered shares.
Notwithstanding the foregoing, Subscriber may transfer or dispose of any of its
shares of Issuer’s common stock (i) by will or intestacy, (ii) as a bona fide
gift or gifts, including to charitable organizations, (iii) to any trust,
partnership, limited liability company or other entity for the direct or
indirect benefit of Subscriber or the immediate family of Subscriber (for
purposes of this paragraph, “immediate family” shall mean any relationship by
blood, current or former marriage or adoption, not more remote than first
cousin), (iv) to any immediate family member or other dependent, (v) as a
distribution to Subscriber’s limited partners, members or stockholders, (vi) to
Subscriber’s Affiliated investment fund or another Affiliated entity that
Subscriber or Subscriber’s Affiliates control or manage, (vii) to a nominee or
custodian of a person to whom a disposition or transfer would be permissible
under clauses (i) through (vi) above, (viii) pursuant to an order or decree of a
governmental authority, (ix) from an executive officer to Issuer or its
subsidiary or parent entities upon death, disability or termination of
employment, in each case, of such executive officer, (x) pursuant to a bona fide
third-party tender offer, merger, consolidation or other similar transaction in
each case made to all holders of the shares involving a change of control
transaction (including negotiating and entering into an agreement providing for
any such transaction), provided that in the event that such tender offer,
merger, consolidation or other such transaction is not completed, Subscriber’s
shares of common stock shall remain subject to the terms and conditions of this
paragraph, (xi) to Issuer (a) pursuant to the exercise, in each case on a
“cashless” or “net exercise” basis, of any option to purchase shares granted by
Issuer pursuant to any employee benefit plans or arrangements which are set to
expire during the Lock-Up Period, where any shares Subscriber receive upon any
such exercise will be subject to the terms of this paragraph, or (b) for the
purpose of satisfying any withholding taxes (including estimated taxes) due as a
result of the exercise of any option to purchase shares or the vesting of any
restricted stock awards granted by Issuer pursuant to employee benefit plans or
arrangements which are set to expire or automatically vest during the Lock-Up
Period, in each case on a “cashless” or “net exercise” basis, where any shares
Subscriber receives upon any such exercise or vesting will be subject to the
terms of this paragraph, or (xii) with the prior written consent of Issuer;
provided that, in the case of each transfer or distribution pursuant to clauses
(ii) through (vii) above, (I) each donee, trustee, distributee or transferee, as
the case may be, agrees to be bound in writing by the restrictions set forth in
this paragraph; and (II) any such transfer or distribution shall not involve a
disposition for value, other than with respect to any such transfer or
distribution for which the transferor or distributor receives (x) equity
interests of such transferee or (y) such transferee’s interests in the
transferor. For the purpose of this paragraph, “Affiliate” shall mean, with
respect to any specified person, any person that, directly or indirectly,
controls, is controlled by, or is under common control with, such specified
person, through one or more intermediaries or otherwise. Subscriber hereby
agrees and consents to the entry of stop transfer instructions with Issuer’s
transfer agent and registrar against the transfer of the covered shares except
in compliance with the foregoing restrictions and to the addition of a legend to
Subscriber’s shares of common stock describing the foregoing restrictions.

 



Page 12 of 28

 

 

6.            Access to Information. From the date hereof and for thirty (30)
days thereafter, Issuer shall, and shall use its reasonable best efforts to
procure that Study (as defined in the Merger Agreement, and as used herein
“Study”) (a) shall, furnish to Subscriber and its Representatives such financial
and operating data and other information regarding the business and operations
of Study and Issuer (including historical and projected financial information)
as Subscriber or its Representatives may from time to time reasonably request
and (b) shall make available to Subscriber and its Representatives during normal
business hours those directors, officers, employees, internal auditors,
accountants and other Representatives of Study, the Issuer, and their respective
Representatives, as applicable, as Subscriber may reasonably request.
Notwithstanding the forgoing, (i) (A) in no event shall the Issuer be required
to provide or procure that Study provide (1) any information in violation of
applicable Law, (2) information the disclosure of which, in the judgment of
legal counsel, could reasonably be expected to jeopardize any applicable
privilege (including the attorney-client privilege) available to any of Study,
the Issuer or any of their respective Affiliates relating to such information,
or (3) information the disclosure of which would cause any of Study, the Issuer
or any of their respective Affiliates to breach a confidentiality obligation to
which it is bound; provided, that the Parties shall use commercially reasonable
efforts to make alternative arrangements for such disclosure where the
restrictions in the preceding clauses (1), (2) or (3) apply and (B) any access
or investigation contemplated by this Section 6 shall not unreasonably interfere
with any of the businesses, personnel or operations of any of Study, the Issuer
or any of their Affiliates; and (ii) the auditors and accountants of any Study,
the Issuer or any of their Affiliates shall not be obligated to make any work
papers available to any Person except in accordance with such auditors’ and
accountants’ normal disclosure procedures and then only after such Person has
signed a customary agreement relating to such access to work papers in form and
substance reasonably acceptable to such auditors or accountants.

 

7.           Termination.

 

7.1            This Subscription Agreement shall terminate and be void and of no
further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of:

 

7.1.1            such date and time as the Merger Agreement is validly
terminated in accordance with its terms,

 

7.1.2            the mutual written agreement of each of the parties hereto to
terminate this Subscription Agreement, or

 

7.1.3            written notice by Subscriber to issuer, within thirty (30)
calendar days after the date of this Subscription Agreement, stating that
Subscriber’s board of directors has determined in its sole discretion that it is
not in the interests of Subscriber to take up the Subscription.

 



Page 13 of 28

 

 

7.2            Notwithstanding Section 7.1, other than for termination pursuant
to clause 7.1.2 above, nothing herein will relieve any party from liability for
any willful breach hereof prior to the time of termination, and each party will
be entitled to any remedies at law or in equity to recover losses, liabilities
or damages arising from such breach.

 

7.3            The Issuer shall promptly notify Subscriber of (i) the
termination of the Merger Agreement promptly after the termination of such
agreement, and (ii) any waiver by the Issuer of any of the conditions specified
in Article IX of the Merger Agreement.

 

8.           Miscellaneous.

 

8.1            Further Assurances. At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be practical and necessary in order to
consummate the Subscription as contemplated by this Subscription Agreement.

 

8.1.1            Subscriber acknowledges that the Issuer and others will rely on
the acknowledgments, understandings, agreements, representations and warranties
made by Subscriber contained in this Subscription Agreement. Prior to the
Closing, Subscriber agrees to promptly notify the Issuer if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate in all material respects.

 

8.1.2            Each of the Issuer and Subscriber is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

8.1.3            The Issuer may request from Subscriber such additional
information as the Issuer may deem necessary to evaluate the eligibility of
Subscriber to acquire the Shares, and Subscriber shall provide such information
as may be reasonably requested, to the extent within Subscriber’s possession and
control or otherwise readily available to Subscriber.

 

8.1.4            Each of Subscriber and the Issuer shall pay all of its own
expenses in connection with this Subscription Agreement and the transactions
contemplated herein.

 

8.1.5            Each of Subscriber and the Issuer shall take, or cause to be
taken, all actions and do, or cause to be done, all things necessary, proper or
advisable to consummate the transactions contemplated by this Subscription
Agreement on the terms and conditions described therein no later than
immediately prior to the consummation of the Transactions.

 

8.2            Notices. Any notice or communication required or permitted
hereunder shall be in writing and either delivered personally, emailed or sent
by overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) three (3) Business Days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 



Page 14 of 28

 

 

(i)             if to Subscriber, to:

 

c/o Rhône Capital IV L.P.
12 E. 49th Street, 20th Floor
New York, New York 10017
Attention: M. Allison Steiner
E-mail: Steiner@rhonegroup.com

 

with a required copy (which copy shall not constitute notice) to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Richard A. Pollack
E-mail: pollackr@sullcrom.com

 

(ii)            if to the Issuer, to:

 

Churchill Capital Corp II
640 Fifth Avenue, 12th Floor
New York, NY 10019
Attention: Michael S. Klein
Telephone: 212-380-7775
Email: Michael.klein@mkleinandcompany.com

 

with a required copy (which copy shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Kenneth M. Schneider and Ross A. Fieldston
Email: kschneider@pauweiss.com and rfieldston@paulweiss.com

 

8.3            Entire Agreement. This Subscription Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof, including any commitment letter entered
into relating to the subject matter hereof.

 

8.4            Modifications and Amendments. This Subscription Agreement may not
be amended, modified, supplemented or waived (i) except by an instrument in
writing, signed by the party against whom enforcement of such amendment,
modification, supplement or waiver is sought and (ii) without the prior written
consent of Holdings and Magnet; provided that any rights (but not obligations)
of a party under this Agreement may be waived, in whole or in part, by such
party on its own behalf without the prior consent of any other party.

 



Page 15 of 28

 

 

8.5            Assignment. Neither this Subscription Agreement nor any rights,
interests or obligations that may accrue to the parties hereunder (including
Subscriber’s rights to purchase the Shares) may be transferred or assigned
without the prior written consent of Issuer (other than the Subscription Shares
acquired hereunder, if any, and then only in accordance with this Subscription
Agreement); provided that Subscriber’s rights and obligations hereunder may be
assigned to Subscriber’s limited partners, members or stockholders, to
Subscriber’s Affiliated investment fund or another Affiliated entity that
Subscriber or Subscriber’s Affiliates control or manage and each of their
respective limited partners, members or stockholders (or an affiliate thereof),
without the prior consent of the Issuer, provided that such assignee(s) agrees
in writing to be bound by the terms hereof, and upon such assignment by a
Subscriber, the assignee(s) shall become Subscriber hereunder and have the
rights and obligations and be deemed to make the representations and warrants of
Subscriber provided for herein to the extent of such assignment; provided;
further that, no assignment shall relieve the assigning party of any of its
obligations hereunder, including any assignment to any investment fund or
another Affiliated entity that Subscriber or Subscriber’s Affiliates control or
manage.

 

8.6            Benefit.

 

8.6.1            Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns. This Subscription Agreement shall not
confer rights or remedies upon any person other than the parties hereto and
their respective successors and assigns.

 

8.7            Governing Law. This Subscription Agreement, and any claim or
cause of action hereunder based upon, arising out of or related to this
Subscription Agreement (whether based on law, in equity, in contract, in tort or
any other theory) or the negotiation, execution, performance or enforcement of
this Subscription Agreement, shall be governed by and construed in accordance
with the Laws of the State of Delaware, without giving effect to the principles
of conflicts of law thereof.

 

8.8            Consent to Jurisdiction; Waiver of Jury Trial. Each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
Court of Chancery of the State of Delaware, provided, that if subject matter
jurisdiction over the matter that is the subject of the legal proceeding is
vested exclusively in the U.S. federal courts, such legal proceeding shall be
heard in the U.S. District Court for the District of Delaware (together with the
Court of Chancery of the State of Delaware “Chosen Courts”), in connection with
any matter based upon or arising out of this Subscription Agreement. Each party
hereby waives, and shall not assert as a defense in any legal dispute, that
(i) such person is not personally subject to the jurisdiction of the Chosen
Courts for any reason, (ii) such legal proceeding may not be brought or is not
maintainable in the Chosen Courts, (iii) such person’s property is exempt or
immune from execution, (iv) such legal proceeding is brought in an inconvenient
forum or (v) the venue of such legal proceeding is improper. Each Party hereby
consents to service of process in any such proceeding in any manner permitted by
Delaware law, further consents to service of process by nationally recognized
overnight courier service guaranteeing overnight delivery, or by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 6.2 and waives and covenants not to assert or plead any objection which
they might otherwise have to such manner of service of process. Notwithstanding
the foregoing in this Section 6.8, a party may commence any action, claim, cause
of action or suit in a court other than the Chosen Courts solely for the purpose
of enforcing an order or judgment issued by the Chosen Courts. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES WAIVES
ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT WHETHER NOW EXISTING OR
HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN
WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL ASSERT IN SUCH
LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSCRIPTION AGREEMENT. FURTHERMORE, NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH
LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY
TRIAL CANNOT BE WAIVED.

 



Page 16 of 28

 

 

8.9            Severability. If any provision of this Subscription Agreement
shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Subscription Agreement shall
not in any way be affected or impaired thereby and shall continue in full force
and effect.

 

8.10          No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

8.11          Remedies.

 

8.11.1          The parties agree that the irreparable damage would occur if
this Subscription Agreement was not performed or the Closing is not consummated
in accordance with its specific terms or was otherwise breached and that money
damages or other legal remedies would not be an adequate remedy for any such
damage. It is accordingly agreed that the parties hereto shall be entitled to
equitable relief, including in the form of an injunction or injunctions, to
prevent breaches or threatened breaches of this Subscription Agreement and to
enforce specifically the terms and provisions of this Subscription Agreement in
an appropriate court of competent jurisdiction as set forth in Section 6.8, this
being in addition to any other remedy to which any party is entitled at law or
in equity, including money damages.  The right to specific enforcement shall
include the right of the parties hereto to cause to cause the other parties
hereto to cause the transactions contemplated hereby to be consummated on the
terms and subject to the conditions and limitations set forth in this
Subscription Agreement. The parties hereto further agree (i) to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, (ii) not to assert that a remedy of specific enforcement
pursuant to this Section 6.11 is unenforceable, invalid, contrary to applicable
law or inequitable for any reason and (iii) to waive any defenses in any action
for specific performance, including the defense that a remedy at law would be
adequate.

 



Page 17 of 28

 

 

8.11.2          The parties acknowledge and agree that this Section 6.11 is an
integral part of the transactions contemplated hereby and without that right,
the parties hereto would not have entered into this Subscription Agreement.

 

8.11.3          In any dispute arising out of or related to this Subscription
Agreement, or any other agreement, document, instrument or certificate
contemplated hereby, or any transactions contemplated hereby or thereby, the
applicable adjudicating body shall award to the prevailing party, if any, the
costs and attorneys’ fees reasonably incurred by the prevailing party in
connection with the dispute and the enforcement of its rights under this
Subscription Agreement or any other agreement, document, instrument or
certificate contemplated hereby and, if the adjudicating body determines a party
to be the prevailing party under circumstances where the prevailing party won on
some but not all of the claims and counterclaims, the adjudicating body may
award the prevailing party an appropriate percentage of the costs and attorneys’
fees reasonably incurred by the prevailing party in connection with the
adjudication and the enforcement of its rights under this Subscription Agreement
or any other agreement, document, instrument or certificate contemplated hereby
or thereby.

 

8.12          Survival of Representations and Warranties. All representations
and warranties made by the parties hereto in this Subscription Agreement shall
survive the Closing. For the avoidance of doubt, if for any reason the Closing
does not occur prior to the consummation of the Transactions, all
representations, warranties, covenants and agreements of the parties hereunder
shall survive the consummation of the Transactions and remain in full force and
effect.

 

8.13          No Broker or Finder. Each of the Issuer and Subscriber agrees to
indemnify and hold the other parties hereto harmless from any claim or demand
for commission or other compensation by any broker, finder, financial consultant
or similar agent claiming to have been employed by or on behalf of such party
and to bear the cost of legal expenses incurred in defending against any such
claim.

 

8.14          Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

8.15          Counterparts. This Subscription Agreement may be executed in one
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other parties, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or any other form of electronic
delivery, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 



Page 18 of 28

 

 

8.16          Construction. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Subscription
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Subscription Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant. All references
in this Subscription Agreement to numbers of shares, per share amounts and
purchase prices shall be appropriately adjusted to reflect any stock split,
stock dividend, stock combination, recapitalization or the like occurring after
the date hereof.

 

8.17          Mutual Drafting. This Subscription Agreement is the joint product
of the parties hereto and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of the parties and shall not be
construed for or against any party hereto.

 

9.           Disclosure. Subscriber hereby consents to the publication and
disclosure in (x) any Form 8-K filed by the Issuer with the Commission in
connection with the execution and delivery of the Merger Agreement, the
definitive agreement relating to the Initial Business Combination and any filing
with the Commission made in connection therewith, including any proxy statement,
prospectus or registration statement related thereto or any other filing with
the Commission pursuant to applicable securities laws, and (y) any other
documents or communications, including press-releases, provided by the Issuer in
connection with the execution and delivery of the Merger Agreement or the
definitive agreement relating to the Initial Business Combination, of
Subscriber’s name and identity and the nature of Subscriber’s commitments,
arrangements and understandings under and relating to this Subscription
Agreement and, if deemed required or appropriate by the Issuer, a copy of this
Subscription Agreement.

 

10.         Trust Account Waiver. Notwithstanding anything to the contrary set
forth herein, Subscriber acknowledges that the Issuer has established a trust
account containing the proceeds of its initial public offering and from certain
private placements (collectively, with interest accrued from time to time
thereon, the “Trust Account”). Subscriber agrees that (i) it has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account, and (ii) it shall have no right of set-off or any right, title,
interest or claim of any kind (“Claim”) to, or to any monies in, the Trust
Account, in each case in connection with this Subscription Agreement, and hereby
irrevocably waives any Claim to, or to any monies in, the Trust Account that it
may have in connection with this Subscription Agreement; provided, however, that
nothing in this Section 8 shall be deemed to limit Subscriber’s right, title,
interest or claim to the Trust Account by virtue of such Subscriber’s record or
beneficial ownership of securities of the Issuer acquired by any means other
than pursuant to this Subscription Agreement, including, but not limited to, any
redemption right with respect to any such securities of the Issuer. In the event
Subscriber has any Claim against the Issuer under this Subscription Agreement,
Subscriber shall pursue such Claim solely against the Issuer and its assets
outside the Trust Account and not against the property or any monies in the
Trust Account. Subscriber agrees and acknowledges that such waiver is material
to this Subscription Agreement and has been specifically relied upon by the
Issuer to induce the Issuer to enter into this Subscription Agreement and
Subscriber further intends and understands such waiver to be valid, binding and
enforceable under applicable law. In the event Subscriber, in connection with
this Subscription Agreement, commences any action or proceeding which seeks, in
whole or in part, relief against the funds held in the Trust Account or
distributions therefrom or any of the Issuer’s stockholders, whether in the form
of monetary damages or injunctive relief, Subscriber shall be obligated to pay
to the Issuer all of its legal fees and costs in connection with any such action
in the event that the Issuer prevails in such action or proceeding.

 



Page 19 of 28

 

 

11.         Non-Reliance. Subscriber acknowledges that it is not relying upon,
and has not relied upon, any statement, representation or warranty made by any
person, firm or corporation, other than the representations and warranties of
the Issuer expressly set forth in this Subscription Agreement, in making its
investment or decision to invest in the Issuer.

 

12.         Rule 144. From and after such time as the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the Commission that may allow Subscriber to sell securities of the Issuer to the
public without registration are available to holders of the Issuer’s common
stock and until the third anniversary of the Closing Date, the Issuer agrees to:

 

12.1          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

12.2          file with the Commission in a timely manner all reports and other
documents required of the Issuer under the Securities Act and the Exchange Act
so long as the Issuer remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and

 

12.3          furnish to Subscriber, promptly upon request, (x) a written
statement by the Issuer, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (y) a copy of
the most recent annual or quarterly report of the Issuer and such other reports
and documents so filed by the Issuer and (z) such other information as may be
reasonably requested to permit Subscriber to sell such securities pursuant to
Rule 144 without registration.

 

If the Subscription Shares are eligible to be sold without restriction under,
and without the Issuer being in compliance with the current public information
requirements of, Rule 144 under the Securities Act, then at Subscriber’s
request, the Issuer will cause its transfer agent to remove the legend set forth
in Section 2.1.5. In connection therewith, if required by the Issuer’s transfer
agent, the Issuer will promptly cause an opinion of counsel to be delivered to
and maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent that authorize and
direct the transfer agent to issue such Subscription Shares without any such
legend; provided, that, notwithstanding the foregoing, Issuer will not be
required to deliver any such opinion, authorization, certificate or direction if
it reasonably believes that removal of the legend could result in or facilitate
transfers of securities in violation of applicable law.

 

[Signature Page Follows]

 



Page 20 of 28

 

 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

 

  CHURCHILL CAPITAL CORP II         By: /s/ Peter Seibold   Name: Peter Seibold
  Title: Chief Financial Officer

 



 

 

 

Accepted and agreed this 12th day of October, 2020.

 

SUBSCRIBER: ALBERT UK HOLDINGS I LIMITED:

 

Signature of Subscriber:

 

By:/s/ Petter Johnsson  

Name: Petter Johnsson

Title: Director

 



 

 

 

Date:  [●], 2020     Name of Subscriber:       (Please print. Please indicate
name and
capacity of person signing above)         Name in which securities are to be
registered
(if different from the name of Subscriber listed directly above):   Email
Address:     If there are joint investors, please check one:   ¨ Joint Tenants
with Rights of Survivorship   ¨ Tenants-in-Common   ¨ Community Property  
Subscriber’s EIN:      

Business Address-Street:



            City, State, Zip:   Attn:   Telephone No.:       Facsimile No.:    

 



 

 

 

Election Form

 

 Aggregate Number of Subscribed Shares subscribed for:

 

 __________________________

 

 

  Aggregate Purchase Price: $ ________________.

 

You must pay the Purchase Price by wire transfer of U.S. dollars in immediately
available funds, to be held in escrow until the Closing, to the account
specified by the Issuer in the Closing Notice.

 

By submitting this Election Form, Subscriber represents and warrants that it has
as of the date hereof sufficient funds to pay the Purchase Price for the
Subscribed Shares.

 



 

 

 

SCHEDULE I
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.¨ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”) (a “QIB”)).

 

2.¨ We are subscribing for the Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

 

*** OR ***

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS (Please check the applicable
subparagraphs):

 

1.¨ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

2.¨ We are not a natural person.

 

*** AND ***

 

C.AFFILIATE STATUS
(Please check the applicable box) SUBSCRIBER:

 

¨is:

 

¨is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 



 

 

 

Rule 501(a) under the Securities Act, in relevant part, states that an
“accredited investor” shall mean any person who comes within any of the below
listed categories, or who the issuer reasonably believes comes within any of the
below listed categories, at the time of the sale of the securities to that
person. Subscriber has indicated, by marking and initialing the appropriate box
below, the provision(s) below which apply to Subscriber and under which
Subscriber accordingly qualifies as an “accredited investor.”

 



 

¨ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

¨ Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934, as amended;

 

¨ Any insurance company as defined in section 2(a)(13) of the Securities Act;

 

¨ Any investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”) or a business development company as
defined in section 2(a)(48) of the Investment Company Act;

 

¨ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

¨ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

¨ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), if (i) the investment decision is
made by a plan fiduciary, as defined in section 3(21) of ERISA, which is either
a bank, a savings and loan association, an insurance company, or a registered
investment adviser, (ii) the employee benefit plan has total assets in excess of
$5,000,000 or, (iii) such plan is a self-directed plan, with investment
decisions made solely by persons that are “accredited investors”;

 

¨ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940, as amended;

 

¨ Any (i) corporation, limited liability company or partnership,
(ii) Massachusetts or similar business trust, or (iii) organization described in
section 501(c)(3) of the Internal Revenue Code of 1986, as amended, not formed
for the specific purpose of acquiring the securities offered, and with total
assets in excess of $5,000,000;

 

¨ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

¨ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (a) the person’s primary residence shall not be included as
an asset; (b) indebtedness that is secured by the person’s primary residence, up
to the estimated fair market value of the primary residence at the time of the
sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

¨ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

¨ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 230.506(b)(2)(ii) of
Regulation D; or

 

¨ Any entity in which all of the equity owners are “accredited investors.

 



 

 